September 19, 2013




                                   JUDGMENT

                      The Fourteenth Court of Appeals
                      H & S CRANE SALES, INC., Appellant

NO. 14-12-00783-CV                      V.

           BRIAN P. MIN, FEDERAL OFFSHORE, INC., AND MIN
                    TRANSCONTINENTAL, INC., Appellees
                             ____________________
      This cause, an appeal from the judgment signed May 29, 2012, was heard on
the transcript of the record. We have inspected the record and find that the trial
court erred in awarding funds in favor of the Hodge Law Firm and Charles
Kaufman.     We therefore REVERSE the judgment of the court below and
RENDER judgment awarding the entire sum of $595,000 to appellant, H & S
Sales, Inc. We REMAND for further proceedings consistent with this opinion.

      We order appellees, Brian P. Min, Federal Offshore, Inc., and Min
Transcontinental, Inc., jointly and severally, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.